
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 719
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2012
			Mr. Dreier (for
			 himself, Mr. Meeks, and
			 Mr. Paulsen) submitted the following
			 resolution; which was referred to the Committee on Ways and Means
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States should initiate negotiations to enter
		  into a free trade agreement with Tunisia.
	
	
		Whereas the Arab Spring has swept through Northern Africa
			 and the Middle East, creating the greatest opportunity in more than a
			 generation for true democratic development in the region;
		Whereas the resulting upheaval also creates enormous
			 potential for instability, violence, and power vacuums that could be exploited
			 by anti-democratic or extremist forces;
		Whereas a key influence that drove protests came from
			 Mohamed Bouazizi, a street vendor who set himself on fire to protest police
			 interference and a lack of economic opportunities;
		Whereas Mr. Bouazizi’s death in December 2010 became a
			 rallying cry for more democracy and economic freedom in Tunisia;
		Whereas demonstrations by the Tunisian people forced
			 President Zine el Abidine Ben Ali to flee Tunisia on January 14, 2011, after
			 over 23 years of authoritarian rule;
		Whereas the political transition became known as the
			 Jasmine Revolution;
		Whereas national elections were held on October 23, 2011,
			 to select a 217-seat National Constituent Assembly;
		Whereas the October Tunisian elections were widely praised
			 by international election observers;
		Whereas 54 percent of eligible voters participated in the
			 election;
		Whereas over 11,600 candidates participated in the
			 election;
		Whereas the National Constituent Assembly has put in place
			 a transitional government and is expected to draft a new constitution;
		Whereas disputes over reform priorities, economic crisis,
			 labor unrest, regional tension, and lingering insecurity are continuing
			 challenges;
		Whereas Tunisia exhibits a number of unique attributes in
			 its region, such as a relatively small territory, a sizable and well-educated
			 middle class, and a long history of encouraging women’s socioeconomic
			 freedoms;
		Whereas many view Tunisia as a test case
			 for democratic transitions in its region;
		Whereas damage from the December 2010–January 2011 unrest,
			 political uncertainty, turmoil in neighboring Libya, and economic crisis in
			 Europe have contributed to severe economic difficulties in Tunisia;
		Whereas it is estimated that Tunisia experienced zero
			 percent growth in 2011, following more than 3% growth in 2010;
		Whereas jobs and living standards remain the primary
			 concern for most Tunisians;
		Whereas if the economic aspirations of the Tunisian people
			 are not realized, the potential for anti-democratic or extremist forces to
			 exploit the current instability will only be magnified;
		Whereas strong, sustained economic growth and development
			 would provide the necessary resources for Tunisia to build democratic
			 institutions and solidify public support for democratic governance, as well as
			 ensure strong labor, environmental, and human rights protections;
		Whereas engagement with Tunisia through trade negotiations
			 would encourage greater reform, including the protection of intellectual
			 property, and build its capacity to modernize and liberalize its economy, as
			 well as provide maximum leverage to facilitate the implementation of strong
			 labor, environmental, and human rights protections;
		Whereas a vibrant, stable, and prosperous democracy in the
			 Arab world is in the interest of the United States and would fuel both economic
			 and democratic development throughout the region;
		Whereas in 2010, the United States was Tunisia’s
			 fifth-largest trading partner;
		Whereas American firms invested over $255 million in
			 Tunisia in 2010;
		Whereas U.S. exports to Tunisia were $586 million and U.S.
			 imports from Tunisia were $352 million in 2011;
		Whereas Tunisia is an important market for U.S. grain,
			 seeds, and cereal exports;
		Whereas Tunisia is an important source of oil, fats and
			 food oils, and textiles for the United States;
		Whereas the United States and Tunisia have re-launched
			 negotiations for a Trade and Investment Framework Agreement (TIFA); and
		Whereas Tunisia has been a member of the World Trade
			 Organization since 1995: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the United States should initiate negotiations to enter
			 into a free trade agreement with Tunisia.
		
